Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered March 19, 1997, which denied appellants’ motion to consolidate 12 actions and transfer venue of any actions now pending in Bronx County to New York County, and granted a cross-motion to retain venue for five actions in Bronx County, unanimously affirmed, without prejudice to renew the motion to consolidate after completion of discovery, without costs. Appeal from order, Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about March *49510, 1997, fixing a discovery schedule after a preliminary conference, unanimously dismissed as academic, without costs.
It was not an improvident exercise of discretion for the New York County motion court to find that, although the first-filed of the 12 actions was venued in New York County, other, more compelling factors warranted keeping the five actions brought in Bronx County in the latter county (see, T T Enters, v Gralnick, 127 AD2d 651, 653). In view of the foregoing, in the present circumstances, we dismiss the appeal from the Bronx County order as academic. Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.